 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHANDRA TARA AGANS,                               No. 2:20-cv-00508 AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   Plaintiff has submitted the affidavit required by section 1915(a) showing that plaintiff is unable to

20   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

21   pauperis will be granted. 28 U.S.C. § 1915(a).

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff's request to proceed in forma pauperis (ECF No. 2), is GRANTED.

24          2. The Clerk of the Court is directed to serve the undersigned’s scheduling order in social

25   security cases.

26          3. The Clerk of the Court is further directed to serve a copy of this order on the United

27   States Marshal.

28   ////
                                                        1
 1           4. Within fourteen days from the date of this order, plaintiff shall submit to the United
 2   States Marshal a completed summons and copies of the complaint and file a statement with the
 3   court that said documents have been submitted to the United States Marshal.
 4           5. The United States Marshal is directed to serve all process without prepayment of costs
 5   not later than sixty days from the date of this order. Service of process shall be completed by
 6   delivering a copy of the summons and complaint to the United States Attorney for the Eastern
 7   District of California, and by sending a copy of the summons and complaint by registered or
 8   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.
 9   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by
10   registered or certified mail to the Commissioner of Social Security, c/o Office of General
11   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.
12   Civ. P. 4(i)(2).
13           IT IS SO ORDERED.
14   DATED: March 9, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
